DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/23/2022.  As directed by the amendment: claims 19, 27 and 28 have been amended, claims 35 and 36 have been cancelled, new claims 37 and 38 have been added, and claims 1 and 7 remain withdrawn from consideration as being drawn to a nonelected invention. Thus, claims 11, 13, 19-23, 25-28, 30-34, 37 and 38 are presently examined in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13, 19-23, 25-28, 30-34, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 19, which sets forth the parameter of the pores “having an average diameter of about 10 microns to about 30 microns”, on lines 7-8; however, this parameter has never been mentioned in the originally filed disclosure.  Specifically, the originally filed specification, of the current application at hand, never discloses the pores have an average diameter in the above mentioned range, i.e. it is never stated the pores have an average diameter in the specific range of about 10 – 30 microns. 
Regarding claim 28, which sets forth the parameters of the fibers “having an average fiber diameter between about 1 micron to about 20 microns”, on lines 5-7, and the pores “having an average diameter of about 10 microns to about 30 microns”, on lines 7-8; however, these parameters has never been mentioned in the originally filed disclosure.  Specifically, the originally filed specification, of the current application at hand, never discloses the fibers and/or the pores have an average diameter in the above mentioned ranges, i.e. it is never stated the fibers have an average fiber diameter in the specific range of about 1 – 20 microns, nor is it ever stated that the pores have an average diameter in the specific range of about 10 – 30 microns.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 13, 19-23, 25-28, 30-34, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, which sets forth the limitation of “a tubular member”, on line 2, is this tubular member the same as the “tubular member” first mentioned on line 3 of claim 19 (from which claim 11 depends), or a different/separate tubular member; if the “tubular member” is the same as the one first mentioned on line 3 of claim 19, it is suggested the word “a” be deleted and replaced with the word “the” in the above mentioned limitation, and if it is a different/separate tubular member, then it is not clear how this different/separate tubular member is structurally part of the final structure of the synthetic scaffold.
Regarding claim 13, which recites the limitation of “the tubular gastrointestinal organ”, on line 2; there is insufficient antecedent basis for this limitation in the claim.  Furthermore, the parameter of “the polymeric body is configured as the tubular gastrointestinal organ” is found to be confusing, since it is unclear how exactly the polymeric body, which is “configured to promote guided tissue growth on a tubular organ” (as set forth in lines 14-18 of independent claim 28, from which claim 13 depends) can/is configured as the tubular organ.
Regarding claims 19, 27, 28, 37 and 38, set forth the term “about”, on lines 6-8 of claims 19 & 28, and line 3 of claims 27, 37 & 38; the term “about” is a relative term which renders the claims indefinite, since the term is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 27, which sets forth the parameter of the fibers “having an average diameter less than about 20 microns”, however this parameter is found to be confusing, since it is not clear how it further limits the parameter of the average fiber diameter set forth in independent claim 19, from which claim 27 depends; specially claim 19 sets forth the parameter of the fibers having an average “diameter between about l micron to about 10 microns”. In fact, the parameter set forth in claim 27 is broader than that set forth in independent claim 19, thereby rendering the claim indefinite, and not of proper dependent form. 
Regarding claims 37 and 38, which set forth the limitations of “a first end” and “a second end”, on the third line of both claims, are these first and second ends the same as the first and second ends first mentioned on line 2 of claim 19 and lines 2-3 of claim 28 (from which claims 37 and 38 depend, respectively), or are they different/separate first and second ends; if they are the same first and second ends as first mentioned in claims 19 and 28, it is suggested the word “a” be deleted and replaced with the word “the” in both the above mentioned limitations, and if they are different/separate first and second ends, then it is not clear how these different/separate first and second ends are structurally part of the tubular body/final structure of the synthetic/removable scaffold.  Furthermore, the last two lines of both claims set forth the parameter of the “scaffold is configured to guide esophageal, tracheal, and/or bronchial growth”, however, it is not clear what, if any, additional structural limitations this parameter imparts on the structure of the final device. The above mentioned parameter merely seems to recite intended use/functional language, however does not include any additional structure needed to meet the function/intended use.
Regarding claim 38, which recites the limitation of “the synthetic scaffold”, on line 3; there is insufficient antecedent basis for this limitation in the claim.  Furthermore, the preamble of claim 38 does not match with the preamble of claim 28, from which it depends.  Specifically, the preamble of claim 38 is “The synthetic scaffold of claim 28”, while the preamble of claim 28 is “A removable scaffold device”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations disclosed in claim 11 can be found on lines 3-5 and 9-12 of independent claim 19, from which claim 11 depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 19-22, 25, 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri et al. (US PG Pub. 2006/0085063), hereinafter Shastri, in view of Martin et al. (US Patent No. 4,043,331), hereinafter Martin, and Jamiolkowski et al. (US Patent No. 4,889,119), hereinafter Jamiolkowski.
Regarding claims 11, 19 and 25, Shastri discloses a synthetic scaffold comprising a body section/conduit having a first end and a second end opposed to the first end, the body section/conduit further having at least one portion configured as a tubular member, the body section/conduit comprising an outwardly oriented surface having at least one region composed of electrospun polymeric fibers ([0014], Lines 1-5; [0075], Lines 1-4 & [0086]), the spun polymeric fibers having an average fiber diameter between 1 micron and 10 microns ([0112], Lines 1-8), at least a portion of the electrospun polymeric fibers interlinked to form pores of a small pore size ([0169], Lines 14-19); at least one sheath layer composed of cellular material, including mesenchymal cells or stem cells ([0126]; [0128], Line 7 & [0132], Lines 5-6), the cellular material present in a defined layer overlying at least a portion of the outwardly oriented surface, and spans pores defined therein, of the body section, the defined layer being between 1 and 100 cells thick ([0014], Lines 8-10 & [0135] – it is to be noted that though it is not specifically disclosed that the defined/sheath layer is between 1 and 100 cells thick, it is inherent, and would be obvious to one having ordinary skill in the art, that since the defined/sheath layer is a confluent tubular sheet of cells, the sheet of cells would have to be at least a one cell thick, thereby meeting the claimed limitation); but does not specifically disclose the small pore size is an average diameter of about 10 microns to about 30 microns, and one or more biodegradable attachments at the first and seconds ends to secure the synthetic scaffold against a tubular organ.
	However, Martin teaches a tubular structure formed of electrospun polymeric fibers (Martin: Column 2, Lines 6-8, 17-18 & Column 3, Lines 1-5), wherein the interlinked fibers form pores having an average diameter of about 10 microns to about 30 microns, in order to allow for penetration of cells (Martin: Column 3, Lines 25-28).  Additionally, it is to be noted that Shastri references the prior art of Martin as teaching a known way of producing electrospun fibers (Shastri: [0168], Lines 3-5).  Furthermore, Jamiolkowski teaches that it is known in the art to have biodegradable attachments, such as clips or staples, in order to attach/fasten soft tissue, wherein the biodegradable attachments retain strength for a long enough period of time after implantation to perform the task of attaching/healing, and then soften to become impalpable as they are absorbed/degrade within the body; furthermore, the biodegradable attachments do not result in any traumatic problems that are known/been reported with metallic attachments (Jamiolkowski: Column 1, Lines 8-10; Column 2, Lines 65-68; Column 3, Lines 35-42 & Column 4, Lines 3-11). 
In view of the teachings of Martin and Jamiolkowski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the small pore size, of the pores formed by the interlinked electrospun polymeric fibers of the synthetic scaffold of Shastri, to have an average diameter of about 10 microns to about 30 microns, since this is a known structure of electrospun polymeric fiber tubes, and allows for penetration of cells.  It further would also have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the first and second ends of the synthetic scaffold of Shastri to have/include one or more biodegradable attachments to secure the synthetic scaffold against a tubular/resected organ; the biodegradable attachments being able to retain strength during healing and then soften to become impalpable as they absorbed/degrade within the body, thereby not causing any traumatic issues/problems associated with metallic attachments.
Regarding claims 20 and 22, Shastri in view of Martin and Jamiolkowski disclose the synthetic scaffold of claim 19, wherein Shastri further teaches the spun polymeric fibers are electrospun, are interconnected and form an outer layer of the body section/conduit (Shastri: [0014], Lines 1-5; [0075], Lines 1-4 & [0086]) and wherein the body section further comprises at least one inner layer composed of an electrospun layer of a polymeric material containing polyethylene terephthalate and/or polyurethane, and wherein the outer layer is in overlying contact with the inner layer (Shastri: [0089], Lines 5-7, 21-22; [0090], Lines 1-2 & [0140], Lines 1-5 & 12-14).
Regarding claim 21, Shastri in view of Martin and Jamiolkowski disclose the synthetic scaffold of claim 19, wherein Shastri further teaches the spun polymeric fibers are electrospun material having an average fiber diameter of 3 to 10 micrometers and composed of polyethylene terephthalate and/or polyurethane (Shastri: [0089], Lines 5-7, 21-22; [0090], Lines 1-2 & [0112], Lines 1-8).
Regarding claim 27, Shastri in view of Martin and Jamiolkowski disclose the synthetic scaffold of claim 19, wherein Shastri further teaches the spun polymeric fibers are electrospun, are interconnected and form an outer layer of the body section/conduit, the electrospun fibers having an average diameter less than about 20 microns (Shastri: [0014], Lines 1-5; [0075], Lines 1-4; [0086] & [0112], Lines 1-8).
Regarding claim 37, Shastri in view of Martin and Jamiolkowski disclose the synthetic scaffold of claim 11, wherein Shastri further teaches the tubular body has a length that extends longitudinally from the first end to the second end, wherein the length of the tubular body is about 2 centimeters to about 10 centimeters, and wherein the synthetic scaffold is configured to guide esophageal and/or tracheal growth. (Shastri: [0079], Lines 1-4 & [0151]).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri in view of Martin and Jamiolkowski as applied to claim 19 above, and further in view of Holzer et al. (US PG Pub. 2010/0241214), hereinafter Holzer, and Weitzner et al. (US PG Pub. 2013/0018452), hereinafter Weitzner.
Regarding claims 20 and 23, Shastri in view of Martin and Jamiolkowski disclose the synthetic scaffold of claim 19, wherein Shastri further teaches the spun polymeric fibers are electrospun, are interconnected and form an outer layer of the body section/conduit (Shastri: [0014], Lines 1-5; [0075], Lines 1-4 & [0086]); but does not specifically teach the outer layer overlying an inner layer composed of a braided support material, wherein the braided support material is composed of polyethylene terephthalate, polyurethane, nitinol and mixtures thereof.
	However, Holzer teaches a synthetic scaffold (100) comprising an electrospun outer layer (104) overlying an inner layer (102), illustrated in Figures 1 and 2 (Holzer: [0125], Lines 2-3 & [0173], Line 2), wherein the inner layer (102) is composed of a polymeric support material/stent comprising polyurethane or nitinol (Holzer: [0123], Lines 7-15 & [0276], Lines 1-2); the inner layer (102) acting as a support structure for the electrospun outer layer (104), providing radial support and to maintain a desired shape of the electrospun outer layer (Holzer: [0124], Lines 3-6). But, Holzer does not specifically disclose the support material/stent, of inner layer (102), is a braided support material/stent; however, Holzer does state support material/stent (102) can be “a vascular stent, such as those made by Cordis®, Boston Scientific® and/or Medtrotronics®” (Holzer: [0123], Last 3 lines).  Furthermore, Weitzner teaches that it is known in the art for Boston Scientific® to have a stent made by braiding, i.e. a braided stent, (Weitzner: [0034], Lines 3-5). 
	In view of the teachings of Holzer and Weitzner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the synthetic scaffold, of Shastri in view of Martin, to include an inner layer composed of a braided support material/stent, comprising polyurethane or nitinol (wherein the outer layer is in overlying contact with the inner layer), in order to act as a support structure for the outer layer/scaffold, providing radial support and to maintain a desired shape of the outer layer/scaffold.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shastri in view of Martin and Jamiolkowski as applied to claim 19 above, and further in view of Hingston et al. (US PG Pub. 2015/0282922), hereinafter Hingston.
Regarding claim 26, Shastri in view of Martin and Jamiolkowski disclose the synthetic scaffold of claim 19, but do not specifically teach at least one hole, indent, protrusion, or a combination thereof defined proximate to at least one of the first or second ends.
	However, Hingston teaches a synthetic scaffold (100) comprising at least one protrusion/hole (116), illustrated in Figure 1, the protrusion/hole (116) facilitates easy removal of any non-degraded portion of the scaffold ([0032], Lines 1-6).
In view of the teachings of Hingston, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the synthetic scaffold, of Shastri in view of Martin, to have at least one protrusion and/or hole, in order to facilitate easy removal of any non-degraded portion of the scaffold.

Claims 13, 28, 30-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Shastri in view of Martin.
Regarding claims 28, 30 and 31, Shastri discloses a removable scaffold device comprising a polymeric body/conduit, configured as a tubular member, having an outer polymeric surface and further having a first end and a second end opposed to the first end, the outer polymeric surface having at least one region composed of electrospun polymeric fibers ([0014], Lines 1-5; [0075], Lines 1-4 & [0086]), the electrospun polymeric fibers having an average fiber diameter between about 1 micron to about 20 microns ([0112], Lines 1-8), at least a portion of the electrospun polymeric fibers interlinked to form pores of a small pore size ([0169], Lines 14-19); and at least one cellularized sheath layer having an outer edge configured for proximal contact with at least one body region internal to a patient, the at least one cellularized sheath layer composed of cellular material derived from seeded cells, the cellular material including mesenchymal cells and stem cells present in a defined layer, and further includes materials produced by cellular material, the defined layer being between 1 and 100 cells thick, wherein the at least one cellularized sheath layer is in overlying relationship with the outer polymeric surface of the polymeric body ([0014], Lines 8-10; [0126]; [0128], Line 7; [0132], Lines 5-6 & [0135] – it is to be noted that though it is not specifically disclosed that the defined/sheath layer is between 1 and 100 cells thick, it is inherent, and would be obvious to one having ordinary skill in the art, that since the defined/sheath layer is a confluent tubular sheet of cells, the sheet of cells would have to be at least a one cell thick, thereby meeting the claimed limitation), wherein the polymeric body and the at least one cellularized sheath layer are configured to promote guided tissue growth on a tubular organ of a subject and are configured to be removed from the subject without damaging the tubular organ ([0088], Lines 2-7 & [0151]); but does not specifically disclose the small pore size is an average diameter of about 10 microns to about 30 microns.
	However, Martin teaches a tubular structure formed of electrospun polymeric fibers (Column 2, Lines 6-8, 17-18 & Column 3, Lines 1-5), wherein the interlinked fibers form pores having an average diameter of about 10 microns to about 30 microns, in order to allow for penetration of cells (Column 3, Lines 25-28).  Furthermore, it is to be noted that Shastri references the prior art of Martin as teaching a known way of producing electrospun fibers (Shastri: [0168], Lines 3-5).
	In view of the teachings of Martin, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the small pore size, of the pores formed by the interlinked electrospun polymeric fibers, to have an average of about 10 microns to about 30 microns, since this is a known structure of electrospun polymeric fiber tubes, and allows for penetration of cells.
Regarding claim 13, Shastri in view of Martin disclose the removable scaffold insert device of claim 28, wherein Shastri further teaches the polymeric body is configured as the tubular gastrointestinal organ (Shastri: [0151]).
Regarding claim 32, Shastri in view of Martin disclose the removable scaffold device of claim 31, wherein Shastri further teaches the sheath layer is suspended in overlying relationship to at least a portion of the outwardly oriented surface of the polymeric body (Shastri: [0014], Lines 8-10; [0126]; & [0135]); and though it is not specifically disclosed that the cellular sheath has a thickness of between 10 and 100 cells, this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step. It would have been obvious, and well within the capability of one having ordinary skill in the art before the effect filing date of the invention to determine an appropriate thickness of cells in the cellular sheath, of the device of Shastri in view of Martin, including between 10 and 100 cells thick, based on intended use of the scaffold and the type of cell growth/tissue growth wanted/needed at the implantation site.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the cellular sheath having a thickness of between 10 and 100 cells, as opposed to any other thickness of cells.
Regarding claim 33, Shastri in view of Martin disclose the removable scaffold device of claim 28, wherein Shastri further teaches the polymeric body has at least one layer and wherein the at least one layer has a thickness between 100 nm and 1000 microns (Shastri: [0080], Lines 1-2).
Regarding claim 34, Shastri in view of Martin disclose the removable scaffold device of claim 33, wherein Shastri further teaches the electrospun polymeric fibers of the electrospun material has an average fiber diameter of 3 to 10 micrometers and is composed of polyethylene terephthalate and/or polyurethane (Shastri: [0089], Lines 5-7, 21-22; [0090], Lines 1-2 & [0112], Lines 1-8).
Regarding claim 38, Shastri in view of Martin disclose the removable scaffold of claim 28, wherein Shastri further teaches the tubular body has a length that extends longitudinally from the first end to the second end, wherein the length of the tubular body is about 2 centimeters to about 10 centimeters, and wherein the synthetic scaffold is configured to guide esophageal and/or tracheal growth. (Shastri: [0079], Lines 1-4 & [0151]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 30, 31 and 34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of copending Application No. 16/864,620 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims disclose a synthetic scaffold comprising a body having an outwardly oriented surface having a region composed of spun polymeric fibers having an average fiber diameter between 1 micron and 20 microns, at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter of 10 microns to 30 microns, and at least one sheath layer composed of cellular material defined in a layer being between 1 and 100 cells thick, wherein the at least one sheath layer and the body are removable. Furthermore, claims 11, 19, 21, 25 and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 24 of copending Application No. 16/864,620 in view of Jamiolkowski. The claims are not patentably distinct from each other because both sets of claims disclose a synthetic scaffold comprising a body having first and second ends and an outwardly oriented surface having a region composed of spun polymeric fibers having an average fiber diameter between 1 micron and 10 microns, at least a portion of the spun polymeric fibers interlinked to form pores having an average diameter of 10 microns to 30 microns, and at least one sheath layer composed of cellular material defined in a layer being between 1 and 100 cells thick, however the claims of copending Application No. 16/864,620 do not specifically disclose one or more biodegradable attachments configured to secure the synthetic scaffold against a tubular organ. However, Jamiolkowski teaches that it is known in the art to have biodegradable attachments, such as clips or staples, in order to attach/fasten soft tissue, wherein the biodegradable attachments retain measurable strength for a long enough time after implantation to perform the required task/for healing, and then soften becoming impalpable as they are absorbed/degrade within the body; the biodegradable attachments not resulting in any traumatic problems that are known/been reported with metallic attachments (Jamiolkowski: Column 1, Lines 8-10; Column 2, Lines 65-68; Column 3, Lines 35-
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.  Applicant argues the rejection of the claims, specifically the combination of Shastri in view of Martin and Jamiolkowski, stating there isn’t a sufficient case of prima facie obviousness; and further states that the three references do no show “any technical relationship in the field of tubular organ repair, let along bronchial and/or esophageal organ repair”.  Examiner respectfully disagrees with Applicant’s assertions.  As mentioned above, it is important to keep in mind that in device/apparatus claims, such as the claims currently being examined, only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device.  Furthermore, the prior art of Shastri does, in fact, disclose the device can be used in/to repair tubular organs, and specifically mentions an esophagus (Shastri: [0151]).  Moreover, Shastri teaches all the structural limitations set forth in independent claims 19 and 28, including the parameter of the fibers have an average diameter of about 1 micron to about 10 microns, and states that the fiber diameter is an important parameter for controlling cell morphology and differentiation and proliferation (Shastri: [0112], Lines 1-8); thus answering Applicant’s question of how/why one skilled in the art would pick the claimed range of about 1 micron to about 10 microns, from the disclosed range of 0.001 microns to 10 microns, as disclosed by Shastri, i.e. to control the cell morphology, differentiation and proliferation of the cells base on implant location/cell types.  The only structural parameters not specifically taught by Shastri are that the small pore size is an average diameter of about 10 microns to about 30 microns (claims 19 and 28), and one or more biodegradable attachments at the first and seconds ends to secure the synthetic scaffold against the tubular organ (claim 19).  However, the secondary reference of Martin was used to teach that it is known, in the art of electrospun implantable devices, that having an average pore size on the order of 5 to 25 microns, which encompasses the claimed range, allows for penetration of cells (Martin: Column 3, Lines 25-28).  Additionally, Shastri specifically references the prior art of Martin as teaching a known way of producing electrospun fiber scaffolds/structures (Shastri: [0168], Lines 3-5).  In regard to Applicant’s argument that Shastri teaches away from the claimed average pore range in paragraph [0298], Examiner respectfully disagrees.  This paragraph is merely giving a potential reasoning for cell retention of cells up to 50 microns based on elevated transmural pressures used to seed the cells on the graft. However, nowhere in the entire disclosure of Shastri is it ever mentioned or suggested the average pore has to be greater than 50 microns, as suggested by Applicant.  Furthermore, as Applicant pointed out, Shastri states, in paragraph [0169] “The resulting films (or membranes) from these small diameter fibers have very large surface area to volume ratios and small pore sizes” (emphasis added); and to answer Applicant’s question of what exactly is meant by/what exact range is meant by “small”, one skilled in the art would be able to deduce that since the fiber diameter is also reference as “small”, and it is in the nanometer, low micrometer range, the average pore size would be as well.  Additionally, regarding the parameter of biodegradable attachments (set forth in claim 19), the prior art of Jamiolkowski was used to teach that it is known, in the art of implantable devices, to have biodegradable attachments, such as clips or staples, in order to attach/fasten soft tissue, wherein the biodegradable attachments retain strength for a long enough period of time after implantation to perform the task of attaching/healing, and then soften to become impalpable as they are absorbed/degrade within the body; furthermore, the biodegradable attachments do not result in any traumatic problems that are known/been reported with metallic attachments (Jamiolkowski: Column 1, Lines 8-10; Column 2, Lines 65-68; Column 3, Lines 35-42 & Column 4, Lines 3-11).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the small pore size, of the pores formed by the interlinked electrospun polymeric fibers of the synthetic scaffold of Shastri, to have an average diameter of about 10 microns to about 30 microns, since this is a known structure of electrospun polymeric fiber tubes, and allows for penetration of cells, and further for the first and second ends of the synthetic scaffold of Shastri to have/include one or more biodegradable attachments to secure the synthetic scaffold against a tubular/resected organ; the biodegradable attachments being able to retain strength during healing and then soften to become impalpable as they absorbed/degrade within the body, thereby not causing any traumatic issues/problems associated with metallic attachments.  Lastly, Applicant argues that the prior art does not teach the parameter of “the polymeric body and the at least one cellularized sheath layer are configured to promote guided tissue growth on a tubular organ of a subject and are configured to be removed from the subject without damaging the tubular organ”, as set forth in claim 28.  Again, Examiner respectfully disagrees with applicant’s assertion.  Shastri discloses guided tissue growth on a tubular organ, i.e. an esophagus and/or trachea, and that the polymer fibers, which form the polymeric body, “are biodegradable and the conduit can undergo controlled biodegradation occurring concomitantly with remodeling by the cells of a host subject” (Shastri: [0088], Lines 2-7 & [0151]). Therefore, the rejections are deemed to be proper since all the structural limitations set forth in the claims are taught by the prior art; and thus, the rejections stand. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774